Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation of U.S. Non-Provisional Patent Application No. 16/820,404, filed March 16, 2020, which is a continuation of U.S. Non-Provisional Patent Application No. 15/470,410, filed March 23, 2017, now U.S. Patent No. 10,594,560, the full disclosures of each are incorporated herein by reference in their entireties.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/482,411 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 11,146,454. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/482,411)
(underline also means similar)
US Patent 11,146,454

(bold means the differences)
1. A method comprising: receiving a user intent statement including an action that is capable of being performed in a network environment through one or more network policies for the network environment; querying an inventory store to identify a network entity associated with the user intent statement; generating the one or more network policies that apply the action to the network entity based on the action included in the user intent statement; and enforcing the one or more network policies on the network entity.
1. A computer-implemented method comprising: receiving a user intent statement including both an action that is capable of being performed in a network environment through one or more network policies for the network environment and a flow filter representing network data flows on which the action is to be applied; querying an inventory store to identify one or more network entities associated with the user intent statement; generating the one or more network policies that apply the action to the one or more network entities based on the action included in the user intent statement; enforcing the one or more network policies by transmitting the one or more network policies to a network agent configured to implement the one or more network policies on the one or more network entities.



As demonstrated, for example the independent claim 1 of US Patent 11,146,454 discloses the features of the claim 1 of 17/482,411, while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/482,411 to modify the claims to achieve the features of claims of US Patent 11,146,454. Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3-8, 10, 12-17, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,683,548 issued to Curry et al. (Curry) (Applicant IDS).
As per claim 1, Curry teaches a method comprising: receiving a user intent statement including an action that is capable of being performed in a network environment through one or more network policies for the network environment (Curry: Col. 3, ll. (41-43) – the policy engine receives inputs. Each input specifies a computing action to be performed); querying an inventory store to identify a network entity associated with the user intent statement (Curry: Fig. 5 – identify the action (querying the action) specified by the input); generating the one or more network policies that apply the action to the network entity based on the action included in the user intent statement (Curry: Fig. 5, Col. 10, ll. (4-6) – the classification engine 412 classifies the computing action as belonging to one of multiple  predetermined categories); and enforcing the one or more network policies on the network entity (Curry: Fig. 5, Col. 10, ll. (6-9) – classification is conducted by applying a set of criteria (enforcing policy), obtained from the local repository of criteria 414 and/or from a remote location over the network 112, to the identified action).

As per claim 3, Curry teaches the method of claim 1, wherein the network entity associated with the user intent statement is identified from the inventory store based on an inventory filter that is included in the user intent statement and indicative of the network entity (Curry: Col. 7, ll. (24-26) – the classification engine 412 applies each individual criterion in the set of criteria to the action specified by each input to classify the action in a category).

As per claim 4, Curry teaches the method of claim 3, wherein the user intent statement is indicative of a plurality of network entities including the network entity (Curry: Col. 3, ll. (43-45) – the policy engine classifies each computing action in one of a set of predetermined categories).

As per claim 5, Curry teaches the method of claim 1, wherein the action is an enforcement action associated with the network entity (Curry: Fig. 5, Col. 10, ll. (6-8) – classification is conducted by applying a set of criteria (enforcing policy)).

As per claim 6, Curry teaches the method of claim 1, wherein the action is a configuration action for configuring the network entity (Curry: Col. 3, ll. (46-48) – virtual machine to which the action is directed is configured for performing only the category of computing actions specified by the respective input).
As per claim 7, Curry teaches the method of claim 1, wherein the inventory store is generated based on observed data associated with the network entity (Curry: Col. 6, ll. (25-27) – the action identifier can examine the data, compare it with known patterns, and identify the computing action specified by the data).

As per claim 8, Curry teaches the method of claim 1, wherein the inventory store is generated based on configuration data associated with the network entity (Curry: Col. 2, ll. (60-63) – direct the computing action specified by each input to be performed by a virtual machine configured for performing only the category of computing actions specified by the respective input).

As per claim 10, the claim resembles claim 1 and is rejected under the same rationale while Curry teaches one or more processors (Curry: Col. 12, ll. 3 – processor); and a computer-readable medium comprising instructions stored therein, which when executed by the one or more processors (Curry: Col. 11, ll. (45-47) – the medium (or media) may be encoded with instructions which, when executed on one or more computers or other processors).

As per claim 12, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 13, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 14, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 15, the claim resembles claim 6 and is rejected under the same rationale.

As per claim 16, the claim resembles claim 7 and is rejected under the same rationale.

As per claim 17, the claim resembles claim 8 and is rejected under the same rationale.

As per claim 19, the claim resembles claim 1 and is rejected under the same rationale while Curry teaches a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors (Curry: Claim 4 – a computer program product that includes a non-transitory computer readable medium that stores instructions which, when executed by a processor, cause the processor to perform a method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 and 11 are rejected under 35 USC 103 as being obvious over US 8,683,548 issued to Curry et al. (Curry) (Applicant IDS) in view of US 2018/0032864 issued to Graepel et al. (Graepel) (Applicant IDS).
As per claim 2, Curry teaches the method of claim 1 however does not explicitly teach wherein the one or more network policies are implemented on the network entity by transmitting the one or more network policies to a network agent configured to implement the one or more network policies on the network entity.
Graepel however explicitly teaches wherein the one or more network policies are implemented on the network entity by transmitting the one or more network policies to a network agent configured to implement the one or more network policies on the network entity (Graepel: ¶ 0014 – selects actions to be performed by a reinforcement learning agent interacting with an environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Curry in view of Graepel to teach the one or more network policies are implemented on the network entity by transmitting the one or more network policies to a network agent configured to implement the one or more network policies on the network entity. One would be motivated to do so as actions have to be performed by a reinforcement agent interacting with the environment (Graepel: ¶ 0014).

As per claim 11, the claim resembles claim 2 and is rejected under the same rationale.

7.	Claim 9, 18, and 20 are rejected under 35 USC 103 as being obvious over US 8,683,548 issued to Curry et al. (Curry) (Applicant IDS) in view of US 2017/0032310 issued to Mimnaugh (Applicant IDS).
As per claim 9, Curry teaches the method of claim 1 however does not explicitly teach further comprising: identifying a position of the user intent statement in an enforcement hierarchy of a plurality of user intent statements; and applying the user intent statement from the plurality of user intent statements based on the position of the user intent statement in the enforcement hierarchy.
Mimnaugh however explicitly teaches identifying a position of the user intent statement in an enforcement hierarchy of a plurality of user intent statements; and applying the user intent statement from the plurality of user intent statements based on the position of the user intent statement in the enforcement hierarchy (Mimnaugh: ¶ 0052 – the user may select which component to add and then select an area or position to add it to on the graphical representation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Curry in view of Mimnaugh to teach identifying a position of the user intent statement in an enforcement hierarchy of a plurality of user intent statements; and applying the user intent statement from the plurality of user intent statements based on the position of the user intent statement in the enforcement hierarchy. One would be motivated to do so as the user may select which component to add and then select an area or position to add it to on the graphical representation (Mimnaugh: ¶ 0052).

As per claim 18, the claim resembles claim 9 and is rejected under the same rationale.

As per claim 20, the claim resembles claim 9 and is rejected under the same rationale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458